COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                         EL PASO

TERRANCE DEERING BLACK,                            )
                                                   )            No. 08-12-00338-CR
               Appellant,                          )
                                                   )     Appeal from the 296th District Court
vs.                                                )
                                                   )            of Collin County, Texas
THE STATE OF TEXAS,                                )
                                                   )             (TC# 296-81761-2012)
               State.                              )

                                           ORDER

        The reporter’s record in the above styled and numbered cause was originally due June 26,
2013, the courts having granted a third and final extension of time until such date. As of this
date the reporter’s record has not been filed.

         It is therefore ORDERED that the trial judge conduct a hearing to determine whether
appellant has been deprived of a reporter’s record for any reason, including ineffective assistance
of counsel, and to make appropriate findings and recommendations, which may include
appointment of new counsel. The record of such hearing, including any orders and findings of
the trial judge, shall be certified and forwarded to this office on or before August 10, 2013.

       IT IS SO ORDERED this 10th day of July, 2013.



                                                       PER CURIAM

Before McClure, C.J., Rivera, and Rodriguez, JJ.